Citation Nr: 1742515	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for myalgia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1954 to September 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2016, the Board remanded this matter for further development. 

In February 2017, the RO issued a supplemental statement of the case (SSOC) which continued to deny the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's myalgia condition is only manifested by limitation of motion in his lumbar spine. The Veteran does not have a disability in his hands or wrists that are related to muscles. The Veteran does not currently have muscle pain in his shoulders or arms. 

2. The degenerative joint disease of the lumbar spine does not result in a forward flexion less than 60 degrees or an overall range of motion less than 120 degrees. There is no unfavorable ankyloses of the entire thoracolumbar spine; no associated neurological abnormalities and no "incapacitating episodes." 

3.  The Veteran does have flare-ups that result in pain, and functional impairment causing a reduction in forward flexion and overall range of motion. 


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not higher, for myalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5021,5240, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran has had a noncompensable rating (0 percent) for myalgia from a March 1975 rating decision. The grant, at the time, was based on a 1975 VA examination in which the Veteran complained of muscle aching in "legs, arms and back" as well as another complaint of "minor aching of the muscles of the shoulders, arms and forearms. He himself feels it was probably partly occupational", "his complaints of muscular aching apparently are really of longstanding. They are not increasing in severity and do not inconvenience him". The claim was rated under Diagnostic Code 5021.  


The Veteran currently appeals for a compensable rating. The Veteran had VA examinations in February 2012 and October 2015. In the December 2016 remand, the Board found that those examinations were inadequate because the disability is rated based on limitation of range of motion and there was no evaluation that documented his motion. Also, in addition to the shoulders, arms and forearms, the Veteran now reports pain in wrist, hands and spine. The Board ordered an assessment to determine what joints are involved. 

An examination of the spine was conducted in January 2017. The examiner then went through the service treatment records and history and noted there is no evidence or proof of any muscle condition or muscle ache/myalgia or any back condition or back muscle condition. The examiner noted that the hand issues are not a muscular problem and involve the ligaments and connective tissue of the palm of the hand. The examiner noted that because this would not be related to a service-connected condition, no hand DBQ was done. Moreover, the examiner noted that there were no current reports of arm or shoulder muscle pain. Therefore, range of motion testing was only done for the spine. While the Board notes that the examiner opines that the Veteran does not have any muscle condition in the back, he has been service-connected for myalgia, muscle pain or weakness that has included the back. Therefore, the Board will rate the Veteran's myalgia under the provisions for limitation of range of motion of the back. 

Spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, which provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or a combined range of motion of the thoracolumbar spine of greater than 120 degrees but not greater than 235 degrees. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees and a combined range of motion not greater than 120 degrees, or a 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2016). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016). 

The Board notes that criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2016).

Pursuant to DC 5243, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2016). A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Id. A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note (1) defines an "incapacitating episode" as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

Initially, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The VA examiner found that the Veteran has lumbar degenerative joint disease with spasms of the back muscles. The Veteran reported muscle pain in the low back area and that this pain radiates upward to about mid-shoulder blade. The pain also radiates downwards to the buttocks but does not go further. The symptoms are generally the same bilaterally. 

The Veteran had a forward flexion of 0 to 80 degrees and an overall range of motion of 130 degrees. Pain was noted on the examination, including moderate tenderness to palpation in lumbar muscular area. The VA examiner noted that pain and tenderness was judged by facial expressions, withdrawal/avoidance and/or the Veteran's limitations and resistance to further range of motion. The Veteran was able to perform repetitions without functional loss. Over time, the Veteran's pain and lack of endurance limit his functional ability. The Veteran had guarding which results in an abnormal gait. The Veteran had normal reflex and sensory examinations with no radiculopathy or anklyosis. The Veteran had no IVDS diagnosis. In terms of effect on daily activities and work, the Veteran can lift or carry 16 pounds, can push or pull a grocery cart, is unable to bend with his back and avoids twisting, cannot kneel or squat, and has difficulty walking more than 150 feet. 

The Veteran was not examined during a flare-up but the examiner noted that the Veteran will often get muscle spasms in his lumbar musculature which leaves him stuck and locked up in a flexed-forward position with no range of motion at all. He will take pain medicine and lay down for 15-20 minutes because he can get "unstuck". The Veteran estimated that his forward flexion is 20 degrees during a flare-up. 

While the Veteran's forward flexion and overall range of motion testing would warrant a 10 percent rating, the Board took into account the Veteran's accounts of functional loss with pain. Additionally, the Board notes that the Veteran's 130 degrees of total range of motion is only 10 degrees from warranting a 20 percent rating. The Board finds the Veteran's testimony about flare-ups that have a significant impact on his forward flexion to be credible. Moreover, the Board finds that the Veteran's reports of pain during range of motion testing was very credible given the VA examiner's specific accounting for how this pain was observed and recorded. Finally, the Board notes that the Veteran experiences guarding which results in an abnormal gait. Based on all of this, the Board finds that a 20 percent rating is appropriate for the back pain that that Veteran experiences as a result of his service-connected myalgia. 

Finally, the Board finds that while the functional loss approximates a 20 percent rating; it does not warrant a 40 percent rating or higher.  In this respect, the disability does not result in any of the symptoms expressed in the rating criteria for a 40 percent or higher criteria, such as ankylosis of the spine, or flexion limited to 30 degrees or less.  

II. Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  This claim was remanded to provide the Veteran with new examinations. The Veteran was provided with examinations for his muscle condition. Therefore, the duty to assist has been met in terms of providing new examinations for the Veteran. 







ORDER

Entitlement to a twenty percent rating for myalgia is granted. 



______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


